                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                                CIVIL MINUTES - GENERAL
 Case No.         CV 16-3664-JFW (PJW)                                                          Date       March 19, 2019
 Title            Jehan Zeb Mir, M.D. v. Ten Unknown FBI Agents, et al.


 Present: The Honorable               Patrick J. Walsh, U.S. Magistrate Judge
                       Isabel Martinez                                                               N/A
                        Deputy Clerk                                                   Court Reporter / Recorder
                Attorneys Present for Plaintiff:                                   Attorney Present for Defendants:
                                N/A                                                                  N/A
 Proceedings:                    Order to Show Cause Why Case Should Not be Dismissed

       On January 28, 2019, the Court granted Plaintiff leave to file a Second Amended Complaint by
February 25, 2019. (Doc. No. 92.) The Court has not received a Second Amended Complaint or any
other communication from Plaintiff.

        Accordingly, by April 9, 2019, Plaintiff is ORDERED TO SHOW CAUSE why this action
should not be dismissed for failure to prosecute and/or comply with the Court’s previous order. Plaintiff
is cautioned that failure to timely file a response will be deemed consent to the dismissal of this action.
In the event Plaintiff wishes to voluntarily dismiss this action, he may complete and return the enclosed
Notice of Dismissal form by April 9, 2019.

       If Plaintiff files a Second Amended Complaint by April 9, 2019, this Order to Show Cause will
be automatically discharged and Plaintiff will not need to file a separate response addressing it.




cc: Jehan Zeb Mir and all counsel

S:\PJW\Cases-Civil Rights\MIR 16-3664\OSC why action should not be dismissed.wpd

                                                                                                                   :    00
                                                                              Initials of Preparer    im




CV-90 (10/08)                                           CIVIL MINUTES - GENERAL                                        Page 1 of 1
